Opinion by
Orlady, P. J.,
On April 7, 1916, William C. Diebl filed bis application with tbe Public Service Commission for a certificate evidencing the commission’s approval for tbe operation of a line of automobile busses over a route from Minersville to tbe village of School Row, Schuylkill County. On July 15, 1916, Arlington Slezer presented a petition to tbe commission asking for a rule on Diebl, to show cause why tbe certificate that bad been issued to bim should not be revoked. A rule was granted, and on tbe bearing it was developed by satisfactory proof, that tbe rules of tbe commission bad not been observed with regard to notice of Diehl’s application. A further bearing was bad on September 5, 1916, of which all parties in interest bad notice, as prescribed by tbe rules of tbe commission, and it was directed that tbe certificate issued to Diebl should be revoked and recalled. Prom tbe record it is apparent that bad tbe facts which were developed on tbe rehearing been brought to tbe notice of tbe commission prior to tbe issuance of tbe certificate to Diebl, bis application would not have been granted, and whether tbe original order was inadvertently or erroneously made, tbe commission bad the clear right to correct its own orders or revoke a decree pro*421cured through mistaken facts. In some respects, the case is similar to opening a judgment or modifying an order made in a court. The commission had as full power to revoke the certificate granted to Diehl, as it had to grant it, upon due cause being shown, and on its finding of fact 'that the original certificate was improperly granted, the only party affected was given a full hearing, the intervenor moved promptly to secure relief from a certificate in regard to which he had a legal right to be heard. He adopted the only remedy open to him in asking for a rehearing on the original application. The commission is the best judge of a fair interpretation of its own rules, and when such a motion is addressed to the discretion it will not be interfered with, unless an abuse of discretion is manifest.
The order made is affirmed.